COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-15-00846-CV
Style:                    Predator Downhole, Inc. and Nancy Vermeulen
                          v Flotek Industries, Inc.
Date motion filed*:       January 19, 2016
Type of motion:           Appellee’s Motion for Leave to file Appendix Under Seal
Party filing motion:      Appellee
Document to be filed:

Is appeal accelerated?       Yes

If motion to extend time:
       Original due date:
       Number of prior extensions:                         Current Due date:
       Date Requested:

Ordered that motion is:

          Granted
               If document is to be filed, document due:
                      The Court will not grant additional motions to extend time
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Appellant’s motion does not include a certificate of conference. See TEX. R. APP.
          P. 10.1(a)(5). Accordingly, the motion is denied. Nevertheless, the Court will
          consider any future motion filed in compliance with the rules.


Judge's signature: /s/ Chief Justice Sherry Radack
                

Date: January 26, 2016